Citation Nr: 0019741	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  94-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, earlier than February 26, 
1992, for an award of a 100 percent rating for Crohn's 
disease.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from August 1971 to April 1975

The current appeal arose from a July 1992 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO granted entitlement to an increased 
evaluation of 100 percent for Crohn's disease effective April 
28, 1992.

In a November 1993 decision, the RO Hearing Officer 
determined that the effective date for the grant of a 100 
percent evaluation for Crohn's disease should be February 26, 
1992.  This determination was implemented by rating action in 
January 1994.

The veteran disagreed with the effective date assigned and 
the case was forwarded to the Board for appellate review.

In January 1997 the Chairman of the Board denied 
reconsideration of the January 1985 decision wherein the 
Board denied entitlement to an evaluation in excess of 60 
percent for Crohn's disease on the grounds of obvious (clear 
and unmistakable) (CUE) error of fact or law.  It was held 
that there was a plausible basis for the decision.  38 C.F.R. 
§§ 20.102(b), 20.1000.

In January 1997 the Board affirmed the RO's rating action 
denying an effective date, earlier than February 26, 1992, 
for a grant of a 100 percent evaluation for Crohn's disease.  
The Board noted the representative's claim of error in the 
January 1985 Board decision.  The Board determined that the 
January 1985 Board decision was not subject to collateral 
attack based on a claim of CUE.  Smith v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994).

The veteran appealed the January 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).

Prior to a decision, Congress enacted legislation, Public Law 
No. 105-111, 111 Stat. 2271 (Nov. 21, 1997), creating a new 
section 7111 in title 38 of the U.S. Code, which gives the 
Board authority to revise prior Board decisions on the 
grounds of CUE.

In December 1997 the appellant and the Secretary filed a 
joint motion to vacate and remand the Board's January 1997 
decision.  In January 1998 the appellant and the Secretary 
filed an amended joint motion to vacate and remand the 
Board's January 1997 decision.  The Court granted the motion 
later that month.

In June 1998 the Board notified the veteran, through his 
representative, that the Board's Chairman had imposed a 
temporary stay on the adjudication of claims involving 
allegations of CUE in prior final Board decisions until 
implementing regulations could be promulgated.  Chairman's 
Memorandum, No. 01-98-02 (Jan. 23, 1998).

In January 1999 the veteran's representative filed a motion 
to lift the stay.  The representative argued that CUE in the 
January 1985 Board decision was not the correct basis for the 
veteran's prior appeal.

In February 1999 the Board notified the representative that 
final regulations regarding claims of CUE in prior Board 
decisions had been published in the Federal Register and that 
the stay had been lifted.  The Board provided the 
representative sixty days to either submit information and 
argument in support of the claim for CUE in the January 1985 
Board decision or withdraw the claim.

The Board received written notice requesting withdrawal of 
the CUE review motion.

In May 1999 the Board noted that as the motion for CUE review 
had been withdrawn, the motion was dismissed, without 
prejudice, as provided by Rule 1404(f).

In a document/brief dated May 18, 2000, the veteran's 
attorney filed a motion to vacate the January 1985 Board 
decision based on the grounds of the absence of due process 
under 38 C.F.R. § 20.904.

The Board has entered a separate decision under a new docket 
number denying a motion to vacate the January 15, 1985 
decision of the Board under the provisions of 38 C.F.R. 
§ 20.904. 


FINDINGS OF FACT

1.  In a January 1985 final decision, the Board determined 
that the veteran was not entitled to a rating in excess of 60 
percent for Crohn's disease.

2.  In May 1992 the veteran filed a claim for an increased 
evaluation for Crohn's disease, reporting treatment at a VA 
facility.

3.  VA hospital records show that the veteran was 
hospitalized for Crohn's disease from February 26, 1992, to 
March 1, 1992, and from April 28 to May 9, 1992.

4.  In July 1992 the RO increased the veteran's prior rating 
for Crohn's disease from 60 percent to 100 percent, effective 
the date of hospital admission on April 28, 1992.

5.  In October 1993 the RO hearing officer granted an 
effective date for a 100 percent evaluation for Crohn's 
disease retroactive to February 26, 1992; the RO implemented 
the decision of the hearing officer in January 1994.

6.  The veteran was first shown to meet the criteria for a 
100 percent rating for Crohn's disease on VA hospitalization, 
beginning on February 26, 1992.

7.  In January 1997 the Chairman of the Board denied 
reconsideration of the January 1985 Board decision on the 
grounds of obvious (CUE) error of fact or law; it was held 
that there was a plausible basis for the decision.

8.  In May 1999 the Board dismissed the motion for CUE review 
of the Board's January 1985 decision without prejudice due to 
withdrawal of the motion by the moving party.

9.  The Board has entered a separate decision under a new 
docket number denying the veteran's motion to vacate the 
Board's January 1985 decision on the grounds of the absence 
of due process; it was noted by the veteran's attorney that 
the veteran was not claiming CUE in the Board's January 1985 
decision or related RO decisions.  


CONCLUSION OF LAW

An effective date earlier than February 26, 1992, for the 
award of a 100 percent rating for Crohn's disease is not 
warranted.  38 U.S.C.A. §§ 5107, 5110(b)(2) (West 1991);  38 
C.F.R. §§ 3.400(o)(2), 4.20, 4.114, Diagnostic Code 7323 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had been in receipt of a 100 percent rating for 
Crohn's disease, when it was reduced to the 60 percent level, 
effective March 1, 1984.  The veteran appealed this 
reduction, but the reduction to 60 percent was affirmed by 
the Board in January 1985.

In May 1992 the veteran filed a claim for an increased 
evaluation for Crohn's disease, reporting treatment at a VA 
facility.

A February 3, 1992 VA outpatient clinical record shows stable 
Crohn's disease.

VA hospital records show that the veteran was hospitalized by 
VA for Crohn's disease from February 26 to March 1, 1992, and 
from April 28 to May 9, 1992.  On February 26, 1992, he was 
admitted for exacerbation of Crohn's disease.  The hospital 
summaries referred to a history of treatment by a private 
physician in Plano, Texas until June 1991, and by VA starting 
in the summer of 1991.  It was noted he had done well until 
November 1991, and his Prednisone was decreased.  He was 
stable until approximately February 3, 1992, and 
consideration was given to changing medication. 

In July 1992 the RO increased evaluation for Crohn's disease 
from 60 percent to 100 percent, effective the date of 
hospital admission in April 1992.

In October 1993 the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  The veteran testified that his symptomatology at 
the time of his recent increase to 100 percent was the same 
as when he was reduced from 100 percent to 60 percent in 
1984.  Thus, he argued that he should have been entitled to a 
100 percent rating during the interim period.  He noted that 
he did not remember receiving notice of the Board's 1985 
decision.  

A hearing officer's decision in October 1993 resulted in a 
rating action in January 1994 wherein the RO assigned an 
effective date for the 100 percent rating for Crohn's 
retroactive to February 26, 1992, the date of the initial 
1992 VA hospitalization.

Submitted in support of the veteran's claim was an October 
1993 letter from a VA physician who noted that he was 
treating the veteran for Crohn's disease.  He reported that 
the veteran had received benefits since 1978 for the 
condition and should continue to receive said benefits.

Outstanding evidence subsequently received pursuant to the 
Board's remand in May 1999 for additional development of the 
record included historical medical records from EIM, M.D., of 
Plano, Texas dated in the mid 1980's showing treatment for 
Crohn's disease.  Also submitted was a summary sheet of VA 
outpatient treatment between 1980 and 1999.  In particular it 
was noted that the veteran was seen for appointments at the 
gastrointestinal clinic between June 17, 1991 and February 3, 
1992, and the medical status of the case noted no action 
taken. 

Pursuant to the Board's remand the veteran's claims folder 
was forwarded to an appropriate VA medical specialist for an 
opinion as to each of the following questions: (1) is it 
reasonably ascertainable that there was an increase in 
disability due to service-connected Crohn's disease during 
the period dated from June 1990 to February 1992?; and, if 
so, (2) at what date was this reasonably ascertainable?  A VA 
medical specialist in gastroenterology noted that the 
veteran's records were reviewed in great detail.  Following a 
comprehensive and detailed narrative review of the pertinent 
clinical evidence the examiner rendered the following 
opinion;

It is the opinion of this examiner that 
there are no documentary records from 
June 1990 to February 1992 of increasing 
disability or complications, until 
February of 1992, at which time the 
veteran developed an acute abscess and 
stricture of the colon.  The records 
prior to the hospital admission, February 
of 1992, did not indicate that the 
disability was pronounced, resulting in 
marked malnutrition, anemia, and general 
debility, or serious complications, as 
with liver abscess. 

Criteria

Under pertinent law and regulations, as interpreted by the 
Court, when an issue has been previously denied by the Board, 
such claim may not be reopened and allowed in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 
1991).

The effective date of an evaluation and entitlement of an 
award of pension compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
effective date of compensation based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

The date of an award of increased compensation is the 
earliest date as of which it is factually determined that an 
increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 C.F.R. 
§ 3.400(o)(2). 

38 C.F.R. § 3.400 (1999).  It is axiomatic that the fact that 
must be found in order for entitlement to an increase in 
disability compensation to arise, is that the service- 
connected disability has increased in severity to a degree 
warranting an increase in compensation.  Cf. Hazan v. Gober, 
10 Vet. App. 511, 519 (1992) (noting that, under section 
5110(b)(2) which provides that the effective date of an award 
of increased compensation shall be the earliest date of which 
it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose is 
one to the next disability level" provided by law for the 
particular disability).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (1999).  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  Id.  38 C.F.R. 
§ 3.151(a) (1999).

In accordance with 38 C.F.R. § 3.157(b)(1) the date of 
outpatient or hospitalization examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. 


In a precedent opinion the VA General Counsel held the 
following:

Pursuant to 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2), where a veteran 
files a claim for increased rating 
alleging an increase in disability within 
one year prior to receipt by VA of the 
claim and a VA examination or other 
medical evidence subsequently submitted 
substantiates an increase in disability, 
the effective date of the award of 
increased disability compensation is the 
date as of which it is ascertainable 
based on all of the evidence of record 
that the increase occurred.

Section 3.400(q)(1)(i) of Title 38, Code 
of Federal Regulations is applicable to a 
claim for increased rating based upon new 
and material evidence submitted prior to 
expiration of the appeal period or before 
an appellate decision is issued.

When new and material evidence is 
submitted within the appeal period or 
prior to an appellate decision with 
regard to a claim for increased rating, 
the effective date for any increased 
rating is the date on which the facts 
established the increase in disability 
occurred or the date of the original 
claim for increase, whichever is later.  
However, if the facts establish that the 
veteran's disability increased within one 
year prior to receipt by VA of the 
original claim for increased rating, the 
effective date of the increase is the 
date on which the increase in disability 
occurred.  VAOPGCPREC 12-98.

38 U.S.C.A. § 5110(b)(2) (West 1991) (emphasis added); see 
also 38 C.F.R. § 3.400(o)(2) (1998).  Accordingly, Court has 
held that "evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also 
Scott v. Brown, 7 Vet. App. 184, 188 (1994).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board finds initially that the veteran's claim is well 
grounded; that is, it is not inherently implausible.  The 
Board also finds that the facts relevant to the issue on 
appeal have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. § 5107 (West 
1991).  In this regard the Board notes that this case was 
remanded in May 1999 for additional development of the 
record.  That development having been completed the case was 
returned to the Board for appellate consideration. 

The Board has considered the veteran's contention with 
respect to lack of notice of the 1985 decision, but notes 
that the veteran was furnished a copy of the Board decision 
at his address of record.  The record does not show that the 
decision sent to the veteran was returned after its mailing.  
Further, at the time of the 1985 decision, there was 
congressional interest in the veteran's case and the 
interested congressmen and Senators were also advised of the 
denial of the veteran's claim following the Board decision.

In the Board's January 1985 decision, the primary question 
for consideration was whether the veteran's Crohn's disease 
had been properly reduced to the 60 percent level.  The Board 
found in the affirmative and that decision is final.  

The record shows that in January 1997, the Board's Chairman 
denied the motion for reconsideration of the January 1985 
Board decision based on obvious (clear and unmistakable) 
error of fact or law.  38 C.F.R. §§ 20.102(b), 20.1000.  It 
was held that there was a plausible basis for the decision 
and that reconsideration was not in order.  In May 1999, the 
Board noted that a motion for CUE review under the new 
section 7111 in title 38 of the U.S. Code had been withdrawn.  
The motion was dismissed, without prejudice as provided by 
Rule 1404(f).  The Board has entered a separate decision 
denying a motion to vacate the January 1985 Board decision on 
the grounds of the absence of due process under 38 C.F.R. 
§ 20.904. 

In a document/brief dated May 18, 2000, the veteran's 
attorney stated that the veteran was not challenging the 
Board's decision of January 1985 or pertinent RO decisions on 
the basis of CUE.  The pertinent RO rating decisions in this 
case are subsumed by the Board's January 1985 decision.  See 
Donovan v. West, 158 F.3d 1377.  Since the veteran and his 
representative have stated that they are not claiming CUE in 
Board's January 1985 decision and the Chairmen of the Board 
has denied reconsideration of the Board's January 1985 
decision on the basis of obvious CUE, the Board finds no 
basis for review of the January 1985 Board decision on the 
theory of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).  Accordingly, the Board need not review the issue 
of entitlement to an effective date earlier than February 26, 
1992 under a CUE analysis. 

The Board notes that subsequent to the final January 1985 
Board decision, nothing was heard from the veteran concerning 
his Crohn's disease until May 1992, when he reported 
treatment by VA.  VA medical records showed the veteran had 
been hospitalized in February 1992 based on an exacerbation 
of his Crohn's disease.

Eventually, the RO determined that the date of the February 
hospital admission represented the earliest indication of an 
increase in the veteran's disability on which an increased 
rating could be based.

The effective date of an award based on a claim reopened 
after final adjudication (the 1985 Board decision) is fixed 
in accordance with the facts found, but usually shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In the present case, the veteran filed his reopened claim in 
May 1992; and evidentiary material warranting a grant of an 
increased rating was subsequently received.

Generally, under the applicable statutory and regulatory 
criteria, the date of receipt of claim in May 1992 would be 
the proper effective date for the award of increased rating; 
however, the records accompanying that claim (VA outpatient 
and hospital records) show that the actual increase occurred 
and was reflected in the hospital admission in late February 
1992.

VA medical records reflecting treatment for Crohn's disease 
represent an informal claim for increase, which was followed 
up by a formal claim in May 1992.  Since the increase in 
severity in Crohn's disease is shown by competent medical 
opinion to have been demonstrated at the time of 
hospitalization on February 26, 1992, the date of hospital 
admission represents the proper date of an award of an 
increased rating of 100 percent.

Effective dates for an award of increased disability 
compensation, as in this case, shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  In other words, 
the evidence of record failed to show that Crohn's disease 
had increased in severity until the time of VA 
hospitalization in February 1992.

While the veteran had undergone treatment in the summer of 
1991, it is not shown that Crohn's disease had increased in 
severity at that time.  Since the evidentiary record shows 
that the increase in severity in Crohn's disease warranting a 
100 percent rating was first evident or ascertainable during 
the period of the February-March 1992 VA hospitalization, the 
effective date for the increase can be no earlier than the 
date of that hospital admission.

The Board has considered the veteran's hearing testimony in 
light of the foregoing facts and the cited statutory and 
regulatory criteria; however, no legal basis exists upon 
which to assign an effective date earlier than February 26, 
1992, for a grant of a 100 percent evaluation.  In this 
regard, the Board notes that the award of the 100 percent 
rating was based on that report of hospitalization and 
subsequent hospital reports and examinations which showed 
that Crohn's disease had increased in severity and was 
totally disabling.  The record does not show such increase in 
symptomatology prior to the February 1992 VA hospitalization.

For the foregoing reasons, the Board concludes that the 
record does not support a grant of entitlement to an 
effective date, prior to February 26, 1992, for assignment of 
a 100 percent evaluation for Crohn's disease.  38 U.S.C.A. §§ 
1155, 5107, 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 4.20, 
4.114, Diagnostic Code 7323.


ORDER

Entitlement to an effective date earlier than February 26, 
1992, for the award of a 100 percent evaluation for Crohn's 
disease is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

